Citation Nr: 1327861	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to a disability evaluation in excess of 40 percent for low back disability with degenerative arthritis and disc disease.

4.  Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1982 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied the Veteran's claims of entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected low back disorder and/or service-connected bilateral pes planus (the "secondary service connection claims").  The RO also denied the Veteran's claims for ratings in excess of 20 percent for low back pain with degenerative changes and in excess of 10 percent for bilateral pes planus.  The RO further determined that, as new and material evidence had not been received, the claim for service connection for a gastrointestinal disorder (which it characterized as a stomach condition) would not be reopened. 

In September 1997, the Veteran perfected a timely appeal on these claims and requested a Travel Board hearing which was subsequently held before a Veterans Law Judge who is no longer employed by the Board having retired after many years of dedicated service, in June 1998.  A transcript of the hearing is of record.  

In February 1999, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development. 

In March 2003, the Board reopened the Veteran's previously denied claim for service connection for a gastrointestinal disorder and denied this claim on the merits.  The Board also denied the Veteran's claims for increased ratings for degenerative disc disease and arthritis of the lumbar spine with bilateral lower extremity radiculopathy and for bilateral pes planus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court) in April 2003. 

The Court vacated and remanded the Board's March 2003 decision denying service connection for a gastrointestinal disorder and increased ratings for the Veteran's service-connected low back disability and bilateral pes planus in a July 2005 order, which VA subsequently appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit) in October 2005.  The Federal Circuit subsequently acted upon this matter and the issues are once again before the Board for adjudication in accordance with the July 2005 Court order.  As a result, they have been listed on the title page of this decision.  

By a June 2007 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for a bilateral ankle disorder, to include as secondary to the service-connected low back disorder and/or service-connected bilateral pes planus.  The Veteran appealed the June 2007 Board decision to the Court.  In June 2008, the parties submitted a Joint Motion for a Remand.  By a June 2008 Order, the Court granted the parties' Joint Motion, vacated the Board's June 2007 decision, and remanded the case to the Board for readjudication of the claim consistent with the considerations discussed in the joint motion.

In November 2009, the RO granted service connection for a right ankle disorder.  

In January 2011, the Board denied service connection for a left ankle disorder, to include as secondary to his service-connected low back disability and bilateral pes planus.  Thereafter, the Veteran appealed this decision to the Court.  In an October 2012 decision, the Court vacated the Board's January 2011 decision denying service connection for a left ankle disability and remanded the claim for actions consistent with the decision.  

The issues of entitlement to service connection for a gastrointestinal disorder; entitlement to a disability evaluation in excess of 40 percent for degenerative arthritis and disc disease; and entitlement to disability evaluation in excess of 10 percent for bilateral pes planus, are remanded to the RO.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran's left ankle arthritis had its onset within the one year presumptive period following service.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, left ankle arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for left ankle arthritis, the claim is substantiated, and there is no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1331; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The disorder at issue, arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the Veteran's service treatment records reveals that he was seen with complaints of ankle problems on several occasions during service.  In July 1988, the Veteran was seen with complaints of prolonged pain lasting seven days in both ankles.  It was the examiner's assessment that the Veteran had bilateral pes planus.  In August 1988, the Veteran was again noted to be having pain in both ankles.  A diagnosis of bilateral pes planus was again rendered.  In April 1992, the Veteran was again seen with complaints of chronic ankle pain, with a diagnosis of chronic problems being rendered.  

In February 1993, the Veteran was afforded a VA examination.  At the time of the examination, the Veteran reported having had ankle sprains and occasionally having pain in the ankles.  Physical examination revealed that the Veteran a normal size and shape ankle.  A diagnosis of history of intermittently symptomatic ankle, rule out x-ray change, was rendered.  X-ray results of the left ankle revealed spurring of the left talus, with an otherwise normal ankle.  

The Veteran was diagnosed as having degenerative joint disease of the left ankle in June 1995 and degenerative changes of the left ankle, including a distal anterior tibial spur and superior talar spur were noted on an August 1996 VA examination x-ray, with a diagnosis of degenerative changes of the left ankle being rendered.  

In its October 2012 decision, the Court noted that the parties agreed that the Board and the September 2009 VA medical examiner, failed to acknowledge the February 1993 x-ray showing early indications of degenerative arthritis.  The Court found the September 2009 VA examiner's opinion inadequate.  The Court indicated that it agreed with the VA General Counsel, acting on behalf of the Secretary of Veterans Affairs, that the Board should address whether the available evidence was sufficient to grant the claim on a presumptive basis before remanding the matter for additional development.  

The Board notes that in its Appellee's brief, VA's General Counsel indicated that the Board's decision did not acknowledge the February 1993 x-ray report noting an impression of "spurring of left talus, otherwise normal ankle and feet."  VA General Counsel stated that according to VA's adjudication manual, the formation of a spur, also known as an osteophyte, was a diagnostic symptom of osteoarthritis.  See M21-1MRIII.iv.4.A.5.b; see also "Bone Spurs" the Mayo Clinic (March 7, 2012), online at www.mayoclinic.com/health/bone-spurs/DS00627 (identifying the main cause of bone spurs, also called osteophytes, as the "wear and tear damage associated with osteoarthritis").  General Counsel indicated that since the Board had acknowledged the Veteran's subsequent diagnoses of arthritis and degenerative changes in the left ankle, consideration of this x-ray report was critical, as it potentially suggested a manifestation of arthritis during the one year presumptive period.  General Counsel indicated that presumptive service connection pursuant to 38 C.F.R. § 3.307 did not require a diagnosis within the presumptive period.  Rather, entitlement to VA benefits on a presumptive basis might be established when there was acceptable medical or lay evidence that the chronic disease manifested to the required degree within the presumptive period and a definitive diagnosis follows without an unreasonable time lapse.  

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's left ankle arthritis is related to his period of active service.  Service treatment records reveal that the Veteran was seen with complaints of ankle problems on several occasions during service.  The Veteran has reported having continuous problems with his ankle both during and subsequent to service.  The Board has no reason to doubt the Veteran's statements, which are supported by the medical evidence of record.  X-rays revealed spurring of the left talar bone in February 1993, within one year of the Veteran's separation from service.  As noted by VA General Counsel, the formation of a spur, also known as an osteophyte, is a diagnostic symptom of osteoarthritis.  Thereafter, the Veteran was diagnosed as having degenerative joint disease of the left ankle in June 1995 and degenerative changes of the left ankle, including a distal anterior tibial spur and superior talar spur, which were revealed on an August 1996 VA x-ray.  The Board finds that based upon the above, there is both acceptable medical and lay evidence that the Veteran's arthritis manifested to the required degree within the presumptive period and that a definitive diagnosis of degenerative joint disease of the left ankle followed without an unreasonable time lapse.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ankle degenerative joint disease have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ankle degenerative joint disease is granted.  


REMAND

As it relates to the claims of service connection for a gastrointestinal disorder and increased evaluations for the service-connected low back and bilateral pes planus disorders, the Board notes that the Court, in its July 2005 order, indicated that proper procedural notice had not been provided to the Veteran with regard to all three issues.  The Court indicated that proper notice should be given on all three issues as it related to the Veterans Claims Assistance Act of 2000.  

As it relates to the issue of service connection for a gastrointestinal disorder, the Court observed that the Board denied the appellant's claim on the basis that the August 2001 VA examination found no current gastrointestinal disorder.  The Court indicated that the Board failed to acknowledge or discuss the older medical reports that did diagnose the Veteran with various gastrointestinal conditions or the portion of the August 2001 examination report that noted that the Veteran used medication to deal with recurrent heartburn, extreme stomach pain, nausea, and bloody vomiting.  The Court found that the Board's single sentence reliance on the August 2001 examination report was inadequate to inform either the Veteran or the Court of the Board's reasoning in resolving the factual question against the Veteran.  

A review of August 2001 report also finds that the examiner did not make reference to the previous findings of gastrointestinal problems in service, which included diagnoses of possible ulcer and gastroenteritis, nor did the examiner reference any findings of gastrointestinal problems referred to in VA or private treatment in the years in close proximity to the Veteran's release from service, which included diagnoses of GERD, hiatal hernia, and esophagitis, to include moderately severe esophagitis.  Based upon the Court's findings and the lack of reference to both in-service and post-service gastrointestinal problems in the August 2001 VA examination report, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current gastrointestinal disorder and its relationship, if any, to his inservice complaints and/or his service-connected lumbar spine or pes planus disorders, to include medication taken in conjunction with these service-connected disabilities.  

As it relates to the claims of increased evaluations for the service-connected lumbar spine and pes planus disorders, the Board notes that the last comprehensive VA examination afforded the Veteran, as it relates to either of these disorders, occurred in January 2006, more than seven years ago.  As this matter has remained on appeal throughout the entire time period, the Veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral pes planus and low back disorders, to include any neurological impairment resulting from the low back disorder.  

The Board further observes that the last treatment records associated with the claims folder date back to May 2011, more than 2 years ago.  Furthermore, the Board is unsure as to whether the Veteran may have also sought private treatment for his low back and/or pes planus disorders during the appeal period subsequent to the Board's March 2003 decision.  As a result, the Veteran should be requested to supply the names and addresses of all heath care providers/treatment facilities where he sought care for his low back and pes planus disorders since the March 2003 Board decision, with an attempt being made to obtain those identified treatment records and associate them with the claim folder, provided the Veteran provides written authorization to obtain those treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a VCAA-compliant notice letter in connection with his claims for service connection for a gastrointestinal disorder and increased evaluations for his low back and pes planus disorders. 

2.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided treatment for low back and/or pes planus problems since March 2003.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him which have not been previously associated with the claims folder/record.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.  

3.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected low back disability with degenerative arthritis and disc disease.  The claims file and all relevant medical records should be made available to the examiner(s) for review.  All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  Additionally, any ankylosis of the thoracolumbar spine should be noted. 

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.  Complete detailed rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral pes planus.  The claims folder and all other pertinent records must be made available to the examiner for review.  The examiner is requested to identify all symptomatology related to the pes planus.  The examiner should also note the absence or presence of the following: marked deformity; pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surface of the feet; marked inward displacement and severe spasm of the tendo Achilles on manipulation; and whether symptoms are improved by orthopedic shoes or appliances.

5.  Schedule the Veteran for a VA examination to obtain an opinion as to the etiology of any current gastrointestinal disorder.  All indicated tests and studies should be performed.  The claims folder and other pertinent records must be made available to the examiner for review.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder is related to the Veteran's period of service.  

If not, then is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected low back disability or pes planus, to include medication for these disorders, caused or aggravated any current gastrointestinal disorder?  The examiner should provide a rationale for the opinions. 

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above and any development resulting from this remand the RO may deem appropriate, the RO should re-adjudicate the remaining issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


